Dugro, J.|
This is an appeal from a judgment in plaintifí’s favor entered upon a verdict, and from an order denying a motion'for a new trial. A careful examination of the case discloses no error. The case required the submission of the evidence to the jury. The charge was fair and presented the questions to be determined clearly and impartially. The requests to charge were sufficiently covered for the purposes of the case in .the charge of the learned trial judge, and no injustice was done the defendant by the refusals to charge except as had been charged.
Upon the whole case the judgment and order should be affirmed, with costs. Freedman and Gildersleeye, JJ., concur.